In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Kramer, *835J.), dated October 3, 2003, which granted the defendants’ cross motion to vacate a judgment of the same court dated October 19, 2001, entered upon the defendants’ default in appearing or answering the complaint, which is in favor of the plaintiff and against them in the principal amount of $178,737.60.
Ordered that the appeal is dismissed, without costs or disbursements.
The plaintiffs appeal from the order dated October 3, 2003, must be dismissed, as that order was superseded by an order of the same court (Kramer, J.), dated January 27, 2005 (see Armstrong Trading, Ltd. v MBM Enters., 29 AD3d 834 [2006] [decided herewith]). Florio, J.P., Ritter, Krausman and Covello, JJ., concur.